Exhibit 10.4


BRINKER INTERNATIONAL, INC.
DESCRIPTION OF RESTRICTED STOCK UNIT AWARD
 
Retention Stock Award


Brinker International, Inc. (the "Company"), acting pursuant to Section 3 of the
Brinker International, Inc. Stock Option and Incentive Plan (the "Plan"), hereby
awards to you (the "Participant") a grant of Restricted Stock Units, as
specified in your award letter (the "Award"). For purposes of this Description,
a Restricted Stock Unit means the right to receive a share of Stock, subject to
the satisfaction of the terms and conditions set forth below. The Award is in
all respects subject to the provisions of the Plan, the terms of which are
incorporated herein by reference.


1.
Definitions. For purposes of this Description, the terms listed below are
defined as follows:

a.
Cause. The term "Cause" means one or more of the following:

i.
An act of fraud, misappropriation or embezzlement by the Participant in
connection with the Company or a Related Company as determined by the
affirmative vote of at least a majority of the Board or executive committee
thereof;

ii.
Gross mismanagement or gross neglect of the Participant’s duties to the Company
or a Related Company as determined by the affirmative vote of at least a
majority of the Board or executive committee thereof; or

iii.
Conviction of the Participant by a court of competent jurisdiction of a felony.

b.
Change in Control. The term "Change in Control" means:

i.
a sale, transfer or other conveyance of all or substantially all of the assets
of the Company on a consolidated basis; or

ii.
the acquisition of beneficial ownership (as such term is defined in Rule 13d-3
promulgated under the Exchange Act) by any "person" (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Company, directly
or indirectly, of securities representing 50% or more of the total number of
votes that may be cast for the election of directors of the Company; or

iii.
the failure at any annual or special meetings of the Company’s shareholders held
during the three-year period following a "solicitation in opposition" as defined
in Rule 14a-6 promulgated under the Exchange Act, of a majority of the persons
nominated by the Company in the proxy material mailed to shareholders by the
management of the Company to win election to seats on the Board (such majority
calculated based upon the total number of persons nominated by the Company
failing to win election to seats on the Board divided by the total number of
Board members of the Board as of the beginning of such three-year period),
excluding only those who die, retire voluntarily, are disabled or are otherwise
disqualified in the interim between their nomination and the date of the
meeting.



1

--------------------------------------------------------------------------------

Exhibit 10.4


c.
Good Reason. The term "Good Reason" means the satisfaction of all of the
following requirements:

i.
One or more of the following facts and circumstances exist: (A) a reduction in
base salary other than a general reduction in base salary that affects all
similarly situated executives in substantially the same proportions; (B) a
reduction in target annual bonus opportunity; (C) a relocation of the principal
location at which Participant is required to provide services by more than fifty
(50) miles; (D) the Company’s failure to obtain an agreement from any successor
to the Company to assume and agree to perform the obligations under the Plan in
the same manner and to the same extent that the Company would be required to
perform, except where such assumption occurs by operations of law; or (E) a
material, adverse change in title, reporting relationship, authority, duties or
responsibilities; and

ii.
the Participant shall have provided the Company written notice within thirty
(30) days of his or her knowledge or reason to know of the existence of any fact
or circumstance constituting Good Reason, the Company shall have failed to cure
or eliminate such fact(s) or circumstance(s) within thirty (30) days of its
receipt of such notice, and the resulting termination of employment must occur
within thirty (30) days following expiration of such cure period.

d.
Separation from Service. The term "Separation from Service" means the
Participant incurs a "separation from service" (within the meaning of Section
409A of the Code) with the Company.

e.
Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in this Description will have the meaning
set forth in the Plan.

2.
Term of Restricted Stock Units. The "Restricted Period" is the period beginning
on the Award Date and ending on three years from the Award Date. The Participant
will have no voting rights with respect to the Restricted Stock Units or any
shares of Stock underlying the Restricted Stock Units during the Restricted
Period.

3.
Vesting.

a.
General Rule. The Restricted Stock Units will become fully vested on the earlier
to occur of (i) the last day of the Restricted Period, provided the Participant
has not incurred a Separation from Service prior to such date, (ii) the date
following a Change in Control the surviving corporation determines it will not
assume or replace any outstanding or unvested Awards, or (iii) the date of the
Participant’s Separation from Service without Cause or for Good Reason, in
either case within twenty-four (24) months following a Change in Control.

b.
Change in Control. Notwithstanding the provisions of Section 3a, upon a Change
in Control where the Company is not the surviving corporation (or survives only
as a subsidiary of another corporation), unless otherwise provided in an Award,
all outstanding Awards that are not vested or paid at the time of the Change in
Control shall be assumed by, or replaced with, Awards that have comparable terms
by the surviving corporation (or parent or subsidiary of the surviving
corporation). After a Change in



2

--------------------------------------------------------------------------------

Exhibit 10.4


Control, references to the "Company" as they relate to employment matters shall
include the successor employer.
c.
Treatment of Outstanding Awards Not Assumed or Replaced. In the event of a
Change in Control, if all outstanding Awards are not assumed by, or replaced
with Awards that have comparable terms by, the surviving corporation (or a
parent or subsidiary of the surviving corporation), then a pro-rata number of
Restricted Stock Units subject thereto will become immediately vested based on
the number of months that the Participant was employed by the Company or a
Related Company during the Restricted Period.

d.
Termination of Employment Following Change in Control. If the Participant’s
employment is terminated by the Company without Cause or if the Participant
terminates employment for Good Reason, in either case, upon or within
twenty-four (24) months following a Change in Control, the Participant’s
outstanding Award shall become fully vested upon the occurrence of a Change in
Control prior to the Participant’s termination of employment.

4.
Forfeiture. Except as otherwise provided in Section 3, if the Participant incurs
a Separation from Service prior to the end of the Restricted Period , the
Participant will immediately forfeit the Restricted Stock Units as of the date
of the Participant’s Separation from Service, and the Participant will not be
entitled to any payment with respect to such Restricted Stock Units.

5.
Payment. Each vested Restricted Stock Unit will entitle the Participant to
receive one share of Stock. Subject to Section 6, shares of Stock with respect
to Restricted Stock Units that become vested pursuant to Section 3a(i) will be
issued to the Participant in payment of the Award during the 60-day period
immediately following the conclusion of the Restricted Period, and shares of
Stock with respect to Restricted Stock Units that become vested due to a Change
in Control pursuant to Section 3a(ii) will be issued to the Participant in
payment of the Award during the 60-day period immediately following the date of
the Change in Control. At no other time prior to the end of the Restricted
Period will any Stock be issued for Restricted Stock Units pursuant to the
Award. The Company will issue a like number of shares of its Stock to the
Participant, and the Participant will own such shares of Stock free of all
restrictions described herein. The Participant will not have the right to
designate the taxable year of payment.

6.
Section 409A Payment Rules. Notwithstanding Section 5 or any other provisions of
this Description to the contrary, if the Company makes a good faith
determination that a payment of the Award (a) constitutes a deferral of
compensation for purposes of Section 409A of the Code, (b) is made to the
Participant by reason of his or her Separation from Service and (c) at the time
such payment would otherwise be made the Participant is a "specified employee"
(within the meaning of Section 409A of the Code, using the identification
methodology selected by the Company from time to time), the payment will be
delayed until the first day of the seventh month following the date of the
Participant’s Separation from Service. Furthermore, if the Restricted Stock
Units are no longer subject to a substantial risk of forfeiture prior to a
Change in Control, and the Change in Control does not constitute a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (within the meaning of Section
409A of the Code), shares of Stock paid in settlement of the Restricted Stock
Units will be paid at the applicable time described in Sections 3 and 5,
determined without regard to the occurrence of the Change in Control.

7.
Dividends. The Participant will not be entitled to receive any cash dividends or
dividend equivalents with respect to the Restricted Stock Units during the
Restricted Period. However,



3

--------------------------------------------------------------------------------

Exhibit 10.4


at the same time that shares of Stock are issued under Section 5, the
Participant (or the Participant’s beneficiary) will also receive a lump sum cash
payment equal to the amount of cash dividends that are paid or declared by the
Company during the Restricted Period (but prior to the date of payment of the
Award pursuant to Section 5) on the number of shares of Stock issued to the
Participant (or the Participant’s beneficiary).
8.
Capital Adjustments and Reorganizations. The number of Restricted Stock Units
covered by the Award will be subject to equitable adjustment, as determined by
the Committee, to reflect any stock dividend, stock split, share combination,
separation, reorganization, liquidation or the like, of or by the Company. In
the event of any such transaction or event, the Committee, in its discretion,
may provide in substitution for the Award such alternative consideration as it,
in good faith, may determine to be equitable in the circumstances and may
require in connection with such substitution the surrender of the Award so
replaced.

9.
Clawback Provisions. If the Participant is an officer of the Company
("Officer"), and the Board (or an appropriate committee thereof) has determined
that any fraud, negligence, or intentional misconduct by the Participant was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), the Board or committee will take, in its
discretion, such action as it deems necessary to remedy the misconduct and
prevent its recurrence. In determining what remedies to pursue, the Board or
committee will take into account all relevant factors, including whether the
restatement was the result of fraud, negligence, or intentional misconduct. The
Board or committee will, to the extent permitted by applicable law, in all
appropriate cases, among other rights to require reimbursement of, or any gains
realized from, any bonus or incentive compensation paid or awarded to the
Officer, cause the cancellation of restricted or deferred stock awards, if and
to the extent that (a) the amount of incentive compensation was calculated based
upon the achievement of certain financial results that were subsequently reduced
due to a restatement, (b) the Officer engaged in any fraud or misconduct that
caused or contributed to the need for the restatement, and (c) the amount of the
incentive compensation that would have been awarded to the Officer had the
financial results been properly reported would have been lower than the amount
actually awarded. In addition, the Board may dismiss the Officer, authorize
legal action, or take such other action to enforce the Officer’s obligations to
the Company as it may deem appropriate in view of all the facts surrounding the
particular case. The Company will not seek to recover awards as detailed above
that became vested more than three years prior to the date the applicable
restatement is disclosed.

10.
Taxes, Transaction Costs and Withholding. The Participant will be solely
responsible for the payment of all taxes and transaction costs relating to the
granting, vesting and payment of the Award. It will be a condition to the
obligation of the Company to issue or transfer shares of Stock that the
Participant pay to the Company, upon its demand, such amount as may be requested
by the Company for the purpose of satisfying its liability to withhold federal,
state or local income or other taxes incurred in connection with the Award. If
the amount requested is not paid, the Company may refuse to issue or transfer
shares of Stock to the Participant (or to the Participant’s beneficiary).

11.
Administration. The authority to interpret and administer the terms and
conditions of this Award will be vested in the Committee, and the Committee will
have all powers with respect thereto as it has with respect to the Plan. Any
interpretation of the Description by the Committee and any decision made by it
with respect to the Description is final and binding.



4

--------------------------------------------------------------------------------

Exhibit 10.4


12.
Relation to Plan. Notwithstanding anything in this Description to the contrary,
the terms of this Description will be subject to the terms of the Plan, a copy
of which may be obtained by the Participant from the office of the Secretary of
the Company. Any amendment to the Plan will be deemed to be an amendment to this
Description to the extent that the amendment is applicable hereto.

13.
No Employment Contract. Nothing contained in this Description will (a) confer
upon the Participant any right to be employed by or remain employed by the
Company or any Related Company, or (b) limit or affect in any manner the right
of the Company or any Related Company to terminate the employment or adjust the
compensation of the Participant.

14.
Amendment and Termination. Subject to any restrictions set forth in the Plan,
the Committee may (a) amend, suspend, or terminate the Plan at any time, and (b)
substitute any Awards (as defined in the Plan) due currently or in the future
under the Plan, including, but not limited to, any Awards (as defined in the
Plan) that have accrued to the benefit of Participants but have not yet been
paid.

15.
Governing Law. The interpretation, performance, and enforcement of this
Description will be governed by the laws of the State of Texas, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Texas.





5